Citation Nr: 0414086	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for jungle rot.

4.  Entitlement to service connection for a skin rash as the 
result of exposure to herbicides.  

5.  Entitlement to service connection for post traumatic 
stress disorder.  

6.  Entitlement to service connection for urinary tract 
infection.  

7.  Entitlement to service connection for a low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from August 1966 to August 1968.  
He received a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, in which entitlement to service 
connection for bilateral hearing loss, tinnitus, jungle rot, 
a skin rash as the result of exposure to herbicides, post 
traumatic stress disorder (PTSD), a urinary tract infection 
and a low back disorder was denied.  


REMAND

The veteran's has made claims for entitlement to service 
connection for bilateral hearing loss, tinnitus, jungle rot, 
a skin rash as the result of exposure to herbicides, PTSD, a 
urinary tract infection and a low back disorder.  He has not 
been examined by the VA concerning the claimed disorders.  
The VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In the case of 
a claim for disability compensation, the assistance provided 
by the VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); Littke v. Derwinski, 1 Vet. App. 90 (1991).  The 
Board concludes that medical opinions are required to 
determine whether there is a nexus between any of the 
veteran's claimed disabilities and service.  

The RO has denied the veteran's claim of entitlement to 
service connection for a skin rash primarily on the basis 
that a skin rash was not diagnosed in service.  However, the 
pertinent regulations state that if a veteran was exposed (or 
presumed to have been exposed) to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or  other acneform diseases consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or  mesothelioma).  38 
C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.  A VA dermatological 
examination is necessary to determine whether the veteran has 
a skin disorder that is subject to presumptive service 
connection under 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2002); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2002); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  

The Board notes that the veteran's claims file contains 
official documentation, which verifies his status as a combat 
veteran, such as his receipt of the Combat Infantryman Badge.  
The Board notes that for injuries, which were alleged, to 
have been incurred in combat, 38 U.S.C.A. § 1154(b) provides 
a relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  
Specifically, VA regulations provide that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2002); 
38 C.F.R. § 3.304(d) (2003); see generally Peters v. Brown, 6 
Vet. App. 540, 543 (1994).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  

Although the RO sent the veteran a VCAA letter in May 2002 
the RO did not request information about the veteran's 
stressors in that May 2002 VCAA letter.  A PTSD Questionnaire 
requesting information about the veteran's stressors should 
be sent to the veteran.  The United States Court of Appeals 
for Veterans Claims (Court) has held that requesting this 
type of information from a veteran does not impose an 
impossible or onerous burden, and that the duty to assist him 
in fully developing the evidence pertinent to his claim is 
not a "one-way street."  See Wood v. Derwinski, 1 Vet. App. 
190, 193.  Rather, he is obliged to comply with VA's efforts 
to help him fully develop the evidence concerning his claim.  

To ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following: 

1.  The RO is requested to review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See 38 C.F.R. and § 
3.159 (2003).  

2.  The RO is requested to obtain the 
veteran's complete service personnel 
records, including specific information 
about his military service, the 
organizations in which he served in 
Vietnam, and his duties therein.  
Associate all documents obtained with the 
claims folder.  

3.  The RO is requested to obtain a 
statement from the veteran regarding his 
in-service stressors.  

4.  The RO is requested to also ask the 
veteran to identify any workers 
compensation claims made with his current 
employer, the United States Postal 
Service.  The RO should then obtain 
copies of related medical and other 
records identified by the veteran.  

5.  The veteran should then be afforded 
VA otology, dermatological, psychiatric, 
urology, and orthopedic examinations to 
determine the nature and etiology of any 
current bilateral hearing loss, tinnitus, 
jungle rot, skin rash, PTSD, urinary 
tract infection and low back disorder.  
The claims folder should be made 
available to the examiners for review.  

6.  The VA examiners are asked to 
indicate in the examination reports that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiners should review the results 
of any testing prior to completion of the 
reports.  The examiners are requested to 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  

7.  The otological examiner is requested 
to indicate whether the veteran currently 
has bilateral hearing loss and / or 
tinnitus.  If the veteran currently has a 
bilateral hearing loss disability and / 
or tinnitus the otological examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
and / or tinnitus was incurred in or 
aggravated by his service.  

8.  The dermatological examiner is 
requested to indicate whether the veteran 
currently has a skin disorder and / or 
jungle rot.  If the veteran has a current 
skin disorder and / or jungle rot the 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
skin disorder and / or jungle rot was 
incurred in or aggravated by his service.  
In addition, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current skin disorder was due to or the 
result of exposure to Agent Orange.  

9.  The psychiatric examiner is requested 
to state whether the veteran currently 
has PTSD.  If the examiner makes a 
diagnosis of PTSD, the examiner is 
requested to specify (1) whether the 
alleged stressors were sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  

10.  The VA urology examiner is requested 
to indicate whether the veteran currently 
has a urinary tract infection.  If the 
veteran currently has a urinary tract 
infection the VA urology examiner is 
requested to specifically express an 
opinion as to whether it is as least as 
likely as not that the veteran's urinary 
tract infection that was incurred in or 
aggravated during service.  

11.  The orthopedic examiner is requested 
to indicate whether the veteran currently 
has a low back disorder.  If the veteran 
has a current low back disorder the 
orthopedic examiner is requested to 
specifically express an opinion as to 
whether it is as least as likely as not 
that the veteran's low back disorder was 
incurred in or aggravated during service.  

12.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

13.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



